PER CURIAM
Defendant appeals his conviction for driving under the influence of intoxicants, ORS 813.010, raising two assignments of error. We reject defendant’s first assignment of error without discussion and write only to address his second assignment of error, in which he asserts that the trial court erred in admitting “medical records including a lab report of defendant’s [blood alcohol content]” over his hearsay objection. In particular, he asserts that, although medical records may, in appropriate circumstances, be admitted under an exception to the hearsay rule, here, “the state did not establish a foundation for the admission of the records under a hearsay exception.” See OEC 802 (hearsay is not admissible unless an exception applies). The state concedes that “the medical records constituted hearsay and that the state failed to demonstrate that the records fell within a hearsay exception” and that the case must be reversed and remanded for a new trial. We agree and accept the state’s concession.
Reversed and remanded.